Interim Decision #1603

MATTER OF REDEKOF-BENEENING

. In Exclusion Proceedings
A-14659217
Decided by Board June 3, 1966
A 22-year-old.
applieam for admission for permanent residence, who
intends to continue her studies in a college and who is the daughter of
wealthy parents who do notauesire that she work and have taken steps to
insure her against the necessity of working, does not come within the proscription of section 212(a) (14) of the Immigration and Nationality Act, as
amended 4.$y P.L. 89-236, and is admissible to the United States without a
certification from the Secretary of Laii& , notwithstanding any intent of
employment in futuro upon eventual completion of her college education.
-

EXCLUDMILE :

Act of 1952—Section 212(a) (14) [8 U.S.C. 1182(a) (14)1—Alien
seeking to enter the United States to perform
labor—without Secretary of Labor certification.

The case conies forward on appeal fr .= the order of the special
inquiry Older dated April 6, 1966 finding the applicant excludable
on the grounds stated in the caption and certifying his decision to
the Board.
The applidant, a 'native and citizen of Mexico, 22 years old, female single, applied for entry into the United States on March 18,
1966, presenting an immigrant visa issued at the American Consulate, Juarez, 'Chihuahua, Mexico. The visa application shows her
occupation to be that of secretary. In Item 34 of the visa application .regarding exemption front ineligibility to receive a visa and
exclusion under an unspecified section of the Immigration and Nationality Act there is a statement that the item is—"not applicable
—no intention to work." The visa itself has typed on the face thereof that..section 212(a) (14) is not applicable.
In connection with her application for admission to the United
,

States, a sworn statement was taken'from the applicant by an immi

grant inspector on March 21, 1960. Both of her parents are citizens
and residents of Mexico. The applicant appears to have entered the
United States on October 1965 to receive a medical checkup from a
-

074

Interim Decision

#1603

doctor in Phoenix, Arizona`; and then changed her status to that of
a student about two weeks after her date of entry on October 11,
1965 to attend the Gregg Business College in Phoenix, Arizona.
She staled that she had received offers of jobs but that she had
sufficient funds to support herself, her father having deposited $5,000
in the bank for her in El Paso and she had a $300 deposit in
Phoenix. When questioned as to .whether her main objective in entering the -United. States at this time was for the purpose of 'obtaining employment as a secretary or in a business, she replied that she
did not know if it really was because she still wanted to take some
evening classes.
At the hearing the applicant was questioned further regarding

her background and her intention in. coming to the United States.
She had graduated from high school in Buliler, Kansas and than returned to Mexico and. was employed as a secretary by her father
until October 1965. She stated. that she loved accounting and enrolled. in the Gregg School when she came here to visit a doctor,
changing her status to that of a student, and that she intends to go
to the University of Arizona at Phoenix, Arizona. The applicant
stated that her main purpose, in coming to the United. States is to
study, that she does not need to work because her parents are
wealthy and her father has taken steps to insure her against the
necessity of working. She stated that she probably would get a
better job because of her superior qualifications after she obtained a
degree from college. The applicant. expressed some confusion re. garding the sworn statement of March 21, 1966 explaining that the
immigrant inspector's questioning conveyed to her the thought that
she had to have a job to enter the United States.
The applicant's father also appeared as a witness.' He is a person
of considerable wealth and means in Mexico, and there is no need
for his daughter. to obtain employment because he is fully able to
support her while she is in the .United State's. The father testified
that in addition to 500,000 pesos in. Mexico which is on deposit to
-her account and from which she draw; interest, the applicant has
assets consisting of three lots in Ouauhtemoc, Mexico, 1,600 square
meters in each lot; one cattle ranch of 990 hectares equivalent to
aboue 2,400 acres and the $5,000 on deposit and a checking account
in the United States.
Section 212(a) (14) of the Immigration and Nationality Act, as
amended by the Act of October ,3, 1965, excludes aliens seeking to
enter the United States for the purpose of perfoiming skilled or unskilled labor, unless. the Secretary of Labor has determined and
certiAed to the Secretary . of State and to the Attorney General that,
615

Interiin Decision #1603

. .
there are not sufficient workers in the United States to perform such
skilled or unskilled labori and the employment of such alien's 'will
-not adversely affect the- wages and working conditions of workers
in the United States similarly employed. This exclusionary section
also applies to special immigrants defined in section 101(a) (27) (A)
(Other than specified relatives of United States citizens or of aliens
lawfully admitted for" permanent residence). This provision is
applicable to immigrants who seek entrance in the United States
for the primary purpose of gainful employment.' • •
The amended section 212(a) (14) represents a substantial departure from previously , existing law: Previously the provisions of.
section 212(a) (14) operated only when the Secretary of Labor invoked them by certification which had the effect of excluding any
• intending immigrants, within the scope of the certification, who
would likely displace a qualified American worker, or whose employment in the United States would adversely affect the wages and
:working conditions of workers similarly employed in the United
States; This procedure was reversed under the amended Act. The
responsibility was placed upon the intending immigrant to obtain
the Secretary of Labor's clearance prior to issuance of a visa'
The finding of inadmissibility of this. applicant is based primarily
upOn her statement of March 21, 1966. It is noted that this state. meat did not•advise the applicant of the provisions of section 212(a)
(14) of the Immigration and Nationality Act, as amended by the
Act of October 3, 19.65. It is apparent to us that the applicant - has
been straight-forward and truthful in her answers and his not attempted to be evasive or dissembling. The statement appears to
offer only a meager baths for exclusion because it is apparent in the

statement that the applicant demurred when asked whether her
.main objective in entering. the United States was for the purpose of
obtaining employment as a secretary when she explained that she
did not know that it was really so ,because she still wanted to take
some evening classes. The applicant is the daughter of wealthy
parents and does not require employment. She has expressed her
intention of continuing ,her studies in a college and her father has
stated he is well able to support her and that. he does not desire that
she work.
It is understood, of course, that anyone who obtains a college education in the United States will eventually - obtain employment
whether in this country or in her native country because of her
'Committee Print, Summary of Public Law 89418. Nth Cong., 1st Seas.,
Pg. 5.
!Rouse RepOri No. 745, Stab Cong., let Seas.. Pg. 14.

676

"

Interim Decision #1603

higher qualifications. This intent of employment in futuro under
the circumstances of this case is not a violation of section 212(a) (14)
of the ImMigration and Nationality Act. We find that the evidence
on the basis of the facts in the case does not suppOrt inadmissibility
and that the applicant has borne the burden of establishing her
right to enter the United State ,: .mder the visa she presents. The
appeal will be sustained. - • ORDER: It is ordered that the appeal be sustained and the
applicant be admitted to the United States.

677

